—Order, Family Court, New York County (Susan Larabee, J.), entered on or about October 15, 1997, denying respondent parents’ motion for summary judgment dismissing the petitions, unanimously reversed, on the law, without costs, the motion granted and the petitions dismissed.
The claims set forth in the petitions are either contradicted by the agency’s own witnesses or documentary evidence, or conclusively resolved in respondent parents’ favor by.reference to record evidence. The Family Court failed to address the specific claims or to analyze the relevant evidence and erred in denying summary judgment dismissing the petitions. Parenthetically, we note that the respondent parents’ application pursuant to Family Court Act § 1028 to have their children returned to them should have received a hearing within three court days and no adjournments should have been granted; no good cause was demonstrated in this case for the delay.
In view of the paucity of the allegations of neglect and abuse, contradicted by both the testimonial and documentary evidence, summary judgment should have been granted and the petitions dismissed. Concur — Sullivan, J. P., Ellerin, Tom and Mazzarelli, JJ.